PER CURIAM.
Mrs. Chaney appeals her conviction for possession of lottery tickets. The appellant challenges the sufficiency of the evidence to support the findings of guilt. She argues that the convictions should be reversed because the testimony given by the two police officers who arrested her and who were the only State witnesses at her non-jury trial conflicted. We hold that despite the conflict, the essential elements necessary to prove the charges against the appellant are present in the record. Therefore we shall not interfere with, the conclusions of the trial judge. See Eizenman v. State, Fla.App.1961, 132 So.2d 763, and cases cited therein. Cf. Miller v. State, Fla.App.1964, 170 So.2d 319.
Affirmed.